Exhibit 10.26 to 2005 10-K

PERFORMANCE-BASED RESTRICTED STOCK UNIT AWARD

UNDER THE PROVISIONS OF

THE CONVERGYS CORPORATION

1998 LONG TERM INCENTIVE PLAN, AS AMENDED

Pursuant to the provisions of the Convergys Corporation 1998 Long Term Incentive
Plan, as amended (the “Plan”), the Compensation and Benefits Committee of the
Board of Directors of Convergys Corporation (the “Compensation Committee”) has
granted you a performance-based restricted stock unit award, on and subject to
the terms of the Plan and your agreement to the following terms, conditions and
restrictions.

1. Delivery of Shares. Subject to and upon the terms, conditions, and
restrictions set forth in this Agreement, Convergys Corporation (the “Company”)
shall deliver to you the number of common shares, without par value, of
Convergys Corporation (the “Shares”) determined in accordance with the
provisions of Section 2 below, which delivery of Shares shall occur as soon as
administratively practicable following the vest date(s) (as defined below).

2. Performance Criteria. You are eligible to earn the right to receive a number
of Shares based on (a) the Company’s Total Shareholder Return (“TSR”) over any
three consecutive calendar year period occurring during the six year period
commencing January 1, XXXX (each such three consecutive year period being
referred to herein as a “performance period” and the last day of each such
performance period being referred to herein as a “vest date”) relative to the
TSR of the following companies:

________________________________________________________________________________________________________________________

________________________________________________________________________________________________________________________

(other than, for any performance period, any company in such peer group that
ceases to exist prior to the last day of the applicable performance period due
to merger, bankruptcy, disposition, acquisition or other corporate event)
(collectively, the “Peer Group”) over the same period(s) and (b) the payout
schedule provided to you separately (the “Payout Schedule”). In the event that
the number of companies in the Peer Group as of the end of the applicable
performance period is less than XX, the Peer Group used for purposes of this
award shall consist of
___________________________________________________________________________________________________________

____________________________________________________________________________________.
In no event shall more Shares than the maximum number listed in your Payout
Schedule be delivered to you or on your behalf pursuant to this award.

“TSR” means stock price appreciation plus dividend yield, assuming immediate
reinvestment of dividends in the stock with respect to which such dividends were
paid, over the term of the applicable performance period. Stock price
appreciation over the term of the applicable performance period for a company
will be determined by comparing (c) the average close price as reported in the
Wall Street Journal of the stock of the applicable company for each trading day
occurring during the calendar quarter ending on the day immediately preceding
the start of the applicable performance period to (d) the average close price as
reported in the Wall Street Journal of the stock of the applicable company for
each trading day occurring during the calendar quarter ending on the last day of
the applicable performance period.

The number of Shares earned at the end of each applicable performance period
will be delivered as soon as administratively practicable following the end of
such performance period. If less than the maximum number of Shares indicated on
the Payout Schedule is paid out based on the performance results for the first
performance period, you will have an opportunity to earn payout of the remaining
Shares in a subsequent performance period, if any. However, in order for
additional Shares to be paid out at the

 

Page 1 of 5



--------------------------------------------------------------------------------

Exhibit 10.26 to 2005 10-K

end of performance periods occurring after the initial performance period, the
Company’s level of achievement of the performance criteria for the applicable
performance period must exceed its level of achievement in all prior performance
periods.

3. Forfeiture of Award.

 

  a. Your right to receive Shares that are the subject of this award that have
not yet been delivered, shall be forfeited automatically and without further
notice if you cease to be an employee of the Company and its affiliates prior to
any vest date for any reason other than death, disability, retirement or
involuntary termination without cause. For purposes of this Agreement:

 

  (i) “disability” has the same meaning as in the Company’s long-term disability
plan;

 

  (ii) “retirement” means termination of employment after (I) attaining age 55
and completing at least ten years of service with the Company or any of its
subsidiaries or (II) completing thirty years of service with the Company or any
of its subsidiaries; and

 

  (iii) “cause” means a determination by the Company that you have been involved
in fraud, misappropriation, embezzlement, commission of a crime or an act of
moral turpitude, or have violated the Code of Business Conduct, recklessly or
willfully injured an employee, company property, business, or reputation, or
have acted recklessly in the performance of your duties.

Your right to receive Shares that are the subject of this award shall be
forfeited automatically and without further notice if you cease to be an
employee of the Company and its affiliates during the calendar year in which
this Award is granted to you due to death or involuntary termination without
cause.

Subject to Section 4(c), if your employment is involuntarily terminated without
cause after the calendar year in which this award is granted to you, your right
to earn Shares that are the subject of this award based on the Company’s level
of satisfaction of the applicable performance criteria for performance periods
ending after the date of your termination shall be forfeited automatically and
without further notice.

 

  b. If the Company determines that you engaged in any Detrimental Activity
during your employment with Convergys Corporation or during the two-year period
following the termination of such employment for any reason, (i) to the extent
all or some of the Shares subject to this award have not yet been delivered,
your right to receive such Shares shall be forfeited and (ii) to the extent that
Shares have been delivered to you pursuant to this award, the Company, in its
sole discretion, may require you to pay back to it an amount equal to the income
recognized for federal income tax purposes, as reflected on form W-2, by reason
of the issuance of such Shares to you, provided that such Shares were delivered
within the six-month period immediately preceding the termination of your
employment (or, if your employment terminated by reason of your retirement or
disability, within the period

 

Page 2 of 5



--------------------------------------------------------------------------------

Exhibit 10.26 to 2005 10-K

beginning six months prior to your termination and ending two years following
your termination). For purposes of this Section 3b, “Detrimental Activity” shall
include: (1) disclosing proprietary, confidential or trade secret information;
(2) becoming involved in any business activity in competition with Convergys
Corporation in the geographical area where Convergys Corporation is engaged in
such business activity; (3) interfering with Convergys Corporation’s
relationships with any person or entity or attempting to divert or change any
such relationship to the detriment of Convergys Corporation or the benefit of
any other person or entity; (4) failing to disclose and assign to Convergys
Corporation any ideas, inventions, discoveries and other developments conceived
by you during your employment, whether or not during working hours, which are
within the scope of or related to Convergys Corporation’s existing or planned
business activities; (5) disparaging or acting in any manner which may damage
the business of Convergys Corporation or which would adversely affect the
goodwill, reputation or business relationships of Convergys Corporation;
(6) inducing any employee of Convergys Corporation to terminate his or her
employment relationship with Convergys Corporation; or (7) taking or retaining
without authorization any property of Convergys Corporation. Convergys
Corporation shall be entitled to set-off against any payment called for under
this Agreement any amount otherwise owed to you by the Company. Nothing in this
Section is intended to supercede or otherwise affect any Non-Disclosure and
Non-Competition agreement or other employment-related agreement between you and
Convergys Corporation. References to Convergys Corporation in this paragraph
shall include all direct and indirect subsidiaries of Convergys Corporation.

 

  c. Your right to receive Shares pursuant to this award shall be forfeited to
the extent you are permitted to elect and do elect in accordance with applicable
rules and procedures to forfeit and/or surrender your rights hereunder in
exchange for a credit to an account maintained for you pursuant to a deferred
compensation plan maintained by the Company; provided however that the
provisions of paragraph 3.b. shall continue to apply to Shares issued under any
such deferred compensation plan which are attributable to such election.

4. Death, Disability, Retirement and Involuntary Termination Without Cause.

 

  a. If you cease to be an employee of the Company and its affiliates due to
death after the calendar year in which this award was granted to you, this award
will become fully vested as of the date of your death and the maximum number of
Shares covered by this award, reduced by any Shares previously delivered, will
be delivered as soon as practicable following your date of death.

 

  b. If you cease to be an employee of the Company and its affiliates due to
disability or if you cease to be an employee of the Company and its affiliates
due to retirement after the calendar year in which this award was granted to
you, this award will remain in effect following your termination and you will

 

Page 3 of 5



--------------------------------------------------------------------------------

Exhibit 10.26 to 2005 10-K

be entitled to receive the number of Shares earned, if any, with respect to any
performance period covered by this award based on the Payout Schedule and the
Company’s level of satisfaction of the performance criteria described in
Section 2 as of the vest date(s) described in Section 2.

 

  c. If you cease to be an employee of the Company and its affiliates due to
retirement during the calendar year in which this award was granted to you, the
number of Shares that are covered by this award shall be automatically reduced
to a number of Shares that bears the same ratio to the total number of Shares
covered by the award as the number of days from the first day of the calendar
year through the date of your retirement/termination bears to 365. The remaining
Shares shall be forfeited automatically and without further notice as of the
date of your retirement. You will be entitled to receive the number of Shares
earned, if any, with respect to any performance period covered by this award
based on the reduced number of Shares calculated pursuant to this paragraph c.,
the Payout Schedule and the Company’s level of satisfaction of the performance
criteria described in Section 2 as of the vest date(s) described in Section 2.

 

  c. Except as may be otherwise provided under the terms of an employment
agreement, if you cease to be an employee of the Company and its affiliates due
to involuntary termination without cause after the calendar year in which this
award was granted to you but before the end of the initial performance period,
you will be entitled to receive the number of Shares earned, if any, based on
the Payout Schedule and the Company’s level of satisfaction of the performance
criteria described in Section 2 over the period beginning January 1, XXXX and
ending on the last day of the calendar year preceding the calendar year in which
your employment terminates. Except as may be otherwise provided under the terms
of an employment agreement, if you cease to be an employee of the Company and
its affiliates due to involuntary termination without cause after the last day
of the initial performance period, you will be entitled to receive the number of
Shares earned, if any, based on the Payout Schedule and the Company’s level of
satisfaction of the performance criteria described in Section 2 as of the
performance period ending immediately prior to your date of termination. Shares
earned, if any, pursuant to the provisions of this section 4c will be delivered
as soon as administratively practicable following the date your employment
terminates.

5. Rights as a Shareholder. You shall not have any rights as a shareholder of
the Company with respect to any Shares that may be deliverable hereunder unless
and until such Shares have been delivered to you.

6. Transferability. Your right to receive the Shares shall not be transferable
nor assignable by you other than by will or by the laws of descent and
distribution.

7. Tax Withholding. In connection with the delivery of Shares to you, the
Company will withhold or cause to be withheld from your salary payments or other
sources such amounts of tax at such times as may be required by law to be
withheld with respect to the

 

Page 4 of 5



--------------------------------------------------------------------------------

Exhibit 10.26 to 2005 10-K

Shares, provided that if your salary or such other sources are not sufficient
for such purpose, you shall remit to the Company, on request, the amount
required for such withholding taxes. In the alternative, you may elect, in
accordance with applicable rules and procedures, to surrender your right to
receive the number of Shares necessary to cover the required tax withholding
obligation.

8. No Employment Contract. Nothing contained in this Agreement shall confer upon
you any right with respect to continuance of employment by the Company or any
subsidiary, nor limit or affect in any manner the right of the Company or any
subsidiary to terminate your employment or adjust your compensation.

9. Compliance with Law. The Company shall make reasonable efforts to comply with
all applicable federal and state securities laws; provided, however,
notwithstanding any other provision of this Agreement, the Shares shall not be
delivered if the delivery thereof would result in a violation of any such law.

10. Amendments. Any amendment to the Plan shall be deemed to be an amendment to
this Agreement to the extent that the amendment is applicable hereto; provided,
however, that no amendment shall adversely affect your rights under this
Agreement without your consent.

11. Severability. In the event that one or more of the provisions of this
Agreement shall be invalidated for any reason by a court of competent
jurisdiction, any provision so invalidated shall be deemed to be separable from
the other provisions hereof, and the remaining provisions hereof shall continue
to be valid and fully enforceable.

12. Relation to Plan. This Agreement is subject to the terms and conditions of
the Plan. In the event of any inconsistency between the provisions of this
Agreement and the Plan, the Plan shall govern. Capitalized terms used herein
without definition shall have the meanings assigned to them in the Plan. The
Compensation Committee acting pursuant to the Plan, as constituted from time to
time, shall, except as expressly provided otherwise herein, have the right to
determine any questions which arise in connection with the grant of this award.

13. Successors and Assigns. Without limiting Section 6 hereof, the provisions of
this Agreement shall inure to the benefit of, and be binding upon, your
successors, administrators, heirs, legal representatives and assigns, and the
successors and assigns of the Company.

14. Governing Law. The interpretation, performance, and enforcement of this
Agreement shall be governed by the laws of the State of Ohio, without giving
effect to the principles of conflict of laws thereof.

 

Page 5 of 5